Citation Nr: 1738617	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  14-01 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for depression secondary to hypothyroidism.

2.  Entitlement to service connection for depression, to include as secondary to service-connected hypothyroidism.

3.  Entitlement to a rating in excess of 10 percent prior to June 25, 2014, and in excess of  30 percent beginning June 25, 2014, for hypothyroidism.


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active air service from November 1962 until December 1964.

The case comes before the Board of Veterans' Appeals (Board) on appeal from  July 2011 and August 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The July 2011 rating decision denied the Veteran an increased rating for hypothyroidism, continuing a 10 percent evaluation.  The RO increased the evaluation of hypothyroidism to 30 percent disabling beginning June 25, 2014, in a January 2015 rating decision.  The August 2014 rating decision reopened an earlier denial of service connection for depression secondary to hypothyroidism from a rating decision in March 2009 and once again denied the Veteran's claim.  

In August 2015, the Veteran withdrew his request for a videoconference hearing.

The issues of entitlement to a rating in excess of 10 percent prior to June 25, 2014, and in excess of 30 percent beginning June 25, 2014, for hypothyroidism is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed March 2009 rating decision denied service connection for depression secondary to hypothyroidism.  

2.  The evidence associated with the claims file subsequent to the March 2009 rating decision relates to an unestablished fact necessary to substantiate the claim that is neither cumulative nor redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for depression secondary to hypothyroidism.  

3.  The evidence is at least in equipoise as to whether the Veteran's depression developed due to his service-connected hypothyroidism.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for depression secondary to hypothyroidism.  38 U.S.C. § 5108 (2016); 38 C.F.R. § 3.156 (2016).

2.  The criteria to establish entitlement to service connection for depression, due to hypothyroidism has been established.  38 U.S.C. §§ 1110, 1131, 5107 (2016); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claim is disallowed and becomes final, the claim will not be reopened except as provided by applicable regulation. If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

 "New" evidence means more than evidence that has not previously been included in the claims folder. The evidence, even if new, must be material, in that it is evidence not previously of record that relates to an unestablished fact necessary to establish the claim, and which by itself or in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim. 38 C.F.R. §  3.156 (a). 

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold." See Shade v. Shinseki, 24 Vet. App. 110, 117   (2010). Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id., at 118. For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513   (1992).

In a March 2009 rating decision the RO considered and denied the Veteran's claim of service-connection for depression secondary to hypothyroidism.  The evidence at that time included a letter dated November 2007 from Dr. R.B.T. offering the opinion that the Veteran's depression was caused by hypothyroidism.  Also of record was a March 2008 VA examination in which the examiner opined that the Veteran was not suffering any ill effects of hypothyroidism, noting he had his thyroid surgically removed in 1967 and received thyroid replacement for years with normal thyroid function.  The RO ultimately gave this opinion greater weight than the opinion of the Veteran's medical professional. 

Since the March 2009 rating decision, a letter dated September of 2008 from Dr. R.B.T. has been added to the record.  This letter notes that the Veteran is being treated for hypothyroidism and opines that the Veteran suffers from depression as a result of his hypothyroidism.  This letter was not received by the VA until May 2012.  Also added to the claims file is a letter from the Veteran's wife dated August 2014, detailing the how he is affected by depression.  

Finally, since the last final decision, the file contains a June 2014 VA examination for depression that referenced to a change between DSM IV and DSM 5 affecting the Veteran.  This June 2014 VA examination for depression reported that the Veteran was diagnosed with major depression at the VAMC when seen by a psychiatrist from October 2007 until September 2009.  The examiner noted that DSM IV was still in use at that time and it excluded the diagnosis of depression attributable to medical conditions including hypothyroidism.  

The above evidence was not previously of record and raises a reasonable possibility of substantiating the claim of service connection for depression secondary to hypothyroidism.  As the new evidence addresses the reason for the prior denial, it is material and the claim may be reopened.  38 C.F.R. § 3.156(a).

Turning now to the merits of the claim, the Veteran asserts that he suffers from depression secondary to his service-connected hypothyroidism.  

A review of the Veteran's medical records shows treatment for depression.  The June 2014 VA examination for mental disorder diagnosed the Veteran with depression.  His care provider at VA has written letters opining that the Veteran's depression, as well as other health conditions, are caused by his hypothyroidism.  The Veteran's care provider at the VA has written letters in November 2007 and March 2008 opining that the Veteran's depression is caused by his hypothyroidism.  As this statement was provided by the Veteran's regular treatment provider, who has great familiarity with his symptoms and his medical history, it is deemed highly probative.  

The Board finds the June examinations to be inadequate for adjudication purposes.  In this regard, the examiner's conclusions are conflicting.  In the June 2014 examination for depression, the examiner diagnosed the Veteran with depression under DSM V.  However, the examiner opined that the Veteran's depression is less likely than not due to or because of the veteran's service connected condition of hypothyroidism.  The examiner found the Veteran competent to handle his own affairs and opined that his depression was not caused by hypothyroidism because he shows normal thyroid function due to years of thyroid replacement therapy.  However, this diagnosis conflicts with the VA examination from June 2014 for thyroid conditions.  At this examination, the examiner opined that the Veteran's fatigue, constipation, and cold intolerance are least as likely as not the result of hypothyroidism.  This clearly conflicts with the mental health examination findings, indicating that the thyroid disorder is not asymptomatic.  As the thyroid problems have been found to have caused some symptoms, such as fatigue and constipation, it has not been sufficiently explained why the depression is not also associated with that disorder.    

In sum, the Board finds that the evidence for and against the claim of entitlement to service connection for depression secondary to hypothyroidism is at least in equipoise and the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C. § 5107 (b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for depression is granted.


REMAND

The Board finds that additional development is required before the increased rating claim for hypothyroidism appeal is decided.

In June 2014 the Veteran, was afforded VA examinations to determine the current level of severity of all impairment, resulting from his service connected hypothyroidism.  At this examination, the Veteran reported to the examiner that he was suffering from muscle weakness, as well as depression, constipation, and sleep impairment.  The Veteran also reported fatigue to the examiner, which was characterized as muscle weakness.  The examiner apparently believed the Veteran was using the terms muscle weakness and fatigue interchangeably and thus each symptoms was not discretely considered.  Nevertheless, the Veteran has indicated that he suffers from both fatigue and muscle weakness as part of his hypothyroidism.  The Board therefore finds that he should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his hypothyroidism.   

Additionally, current treatment records should be identified and obtained before a decision is made in this case.





Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.  

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected hypothyroidism.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  The examiner should provide all information required for rating purposes.

3.  Confirm that the VA examination report comports with this Remand and undertake any other development found to be warranted.

4.  Thereafter, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


